DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election of the species amino acids (claim 33), adhesion proteins (claims 48 and 51), a category 1 or 2 ingredient (claim 35) and a category 3 ingredient (claim 38) in the reply filed on 6/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
1. Claims 32-52 are examined in the instant application.

Claim Objections
Claims 32-40 are objected to because of the following informalities:  claim 32-40 all recite random bolding of term such as “replacing”, “ADI” and “removing”, however the bolding of a term is not required nor necessary and should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
When the claims are analyzed in light of the specification, the instant invention encompasses replacing one or more ingredients currently not approved for use in food with an ingredient that is approved for use in food.
Thus, the claims encompass, for example, any anti-foaming agent currently not approved for use in food (claim 32 (C)).
Regarding function, the claims recite that the claimed ingredient will be either currently not approved or approved for use in food. However, the specification provides no description of ingredients currently not approved for use in food or approved for use in food, that would indicate possession at the time of filing genus of ingredients that are currently either approved or not approved for use in food. 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their structure. In the instant case, the specification teaches that ingredients such as poloxamer, cobalt chloride and sodium molybdate are currently not approved for use in food. However, a search of the art teaches that poloxamer is approved for use in food (see Russo et al., 2019, Pharmaceuticals, Vol. 11, pgs. 1-17), cobalt chloride is approved for use in food (see FDA List for Title 21 approved food additives, attached with action) and sodium molybdate is approved for use in food (see ECHEMI.com, March 2022, attached with action). 
Thus the issue of written description with the claimed invention is that Applicant is not in possession of ingredients which are currently not approved for use in food, since these ingredients are, as taught in the art, are approved for use in food. 
The specification teaches no structural analysis or common nexus between ingredients that are currently not approved or are approved for use in food. The specification does teach a list of ingredients in Tables 1, 14 and 16 of various food ingredients which can be added to food, however these ingredients encompass amino acids, surfactants, antioxidants, metals, vitamins, peptides and growth factors which have no common core structure.
As of the filing date, there was no known or disclosed correlation between ingredients currently not approved or approved for use in food.
Next, then, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics, specific features and functional attributes that would distinguish different members of the claimed genus. In the instant case, the described ingredients which the specification teaches as not currently being approved for use in food, are in fact approved for use in food as taught above. The specification does not teach any other identifying characteristics such as domains relating to function/activity or any other related structures that would guide the artisan to contemplate other ingredients that are currently not approved or are approved for use in food. 
The skilled artisan could not rely upon the disclosure in the specification such that the specification would sufficiently describe that Applicant was in possession of the genus of ingredients which are currently not approved for use in food or approved in use in food at the time of filing. 
Applicants' attention is directed to the decision in Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, which clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).
With the exception of the sequences referred to above, the skilled artisan cannot envision the detailed chemical structure of the encompassed polynucleotides, and therefore conception is not achieve regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The nucleic acid itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
The claimed invention as a whole is not adequately described if the claims require essential or critical elements that are not adequately described in the specification and that is not conventional in the art as of applicants effective filing date. Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing, or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics, Inc., 48 USPQ2d 1641,1646 (1998).
In conclusion, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that applicant is in possession of the genus of ingredients which are currently approved or not approved for use in food thereof as embraced by the claims.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 32 and 39-41 are unclear. Claims 31 and 39-41 each recite the term “ADI value”, however it is not clear what the metes and bounds are of the ADI value since the ADI for an ingredient can be temporary or change over time. Specifically, the International Programme on Chemical Safety (2009, IPCS, Environmental Health Criteria 240, Chapter 5) teaches that the ADI value is a value that is not fixed for any ingredient. For example, IPCS teaches:
(1) “For substances intentionally added to food, such as food additives, and for residues of pesticides and veterinary drugs in food, the health based guidance value is termed the ADI. JECFA and JMPR determine ADIs based on all the known facts at the time of the evaluation.” (pg. 5-20 parag. 1),
(2) the ADI value can be calculated by two different methods, NOAEL-derived and BMD-derived (Table 5.4),
(3) can have no value at all at taught on parag. 1 lines 1-5 on pg. 5-34:
“There are occasions when JECFA considers the setting of an ADI in numerical terms not to be appropriate. This situation arises when the estimated consumption of the additive is expected to be well below any numerical value that would ordinarily be assigned to it. Under
such circumstances, JECFA uses the term ADI “not specified”.
	(4) that the ADI can be temporary or be revised as taught in parag. 2 on pg. 5-34 bridging lines 1-2 on pg. 5-35:
	“JECFA has encountered several situations in which either the body of available data on a new additive had some limitations or the safety of a food additive for which the Committee had previously assigned an ADI was brought into question by new data. When the Committee feels confident that the use of the substance is safe over the relatively short period of time required to generate and evaluate further safety data, but is not confident that its use is safe over a lifetime,
it often establishes a “temporary” ADI, pending the submission of appropriate data to resolve the safety issue on a timetable established by JECFA. When establishing a temporary (numerical) ADI, the Committee always uses a higher than usual safety factor, usually increasing it by a factor of 2. The additional biochemical or toxicological data required for the establishment of an ADI are clearly stated, and a review of these new data is conducted before expiry of the provisional period.” and on pg. 5-47 parag. 1:
“If, during the derivation of an ARfD, it becomes apparent that a previously derived ADI is higher than the ARfD, the ADI should be reconsidered. Such a situation can occur for a number of reasons (e.g. the availability of additional studies, or compounds producing more severe effects when given by gavage than when administered in the diet) (FAO/WHO, 2001b). Even when there is no obvious basis to revise the ADI, it is recommended that the lower of the ARfD and the ADI be used as the ADI.”
Thus, as taught in by the IPCS the ADI value is not a fixed value that is permanent, but rather a value that is open to revision and change over time as well as being just a temporary value. Accordingly, the metes and bounds of the ADI value for the recited ingredients are unclear with respect to the claimed method for formulating a nutrient medium.

Claims 32-41 and 43 are unclear. Claims 32-41 and 43 recite the term “approved” in relation to whether an ingredient is “approved for use” or “not approved for use”. However, the term “approved” is both a conditional term and a relative term depending on who approves an ingredient or where the ingredient is approved. The specification teaches on pg. 13 parag. 77 lines 4-9):
“In some embodiments the cell culture medium comprises a plurality of ingredients wherein one or more ingredient is approved for use in food. In some embodiments the cell culture medium comprises a plurality of ingredients wherein each ingredient is approved for use in food. As used in the present disclosure, an ingredient “approved for use in food” refers to an ingredient that is approved for use in food by a widely accepted standard, e.g. a nationally or internationally accepted standard.”
	 The metes and bounds of an approved or not approved ingredient are not clear since an ingredient such as brominated vegetable oil, olestra, potassium bromate, BHA/BHT, and color dyes Yellow No. 5,6 and Red No. 40 are approved in the USA, but are not approved in Europe or Japan. Thus, the metes and bounds of an approved or not approved ingredients is not known since this encompasses foods that are approved by one national standard but are not approved by another national standard. (see Five American Food Ingredients That Are Banned in Other Countries, published 3/23/2022, attached).

The term “currently” in claim 32 is a relative term which renders the claim indefinite. The term “currently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Specifically, the claim recites the phrase “currently not approved”, however this term and thus the limitation “currently not approved” is a relative limitation, since it is not clear when “currently” occurs. This could be at the time of filing, the time of examination, the time of allowance or 10-years in the future since “currently” can occur any time point of time during examination or the lifetime of a patent. There is no teaching or definition in the specification to ascertain when an ingredient is “currently” not approved.

The term “currently” in claim 33 is a relative term which renders the claim indefinite. The term “currently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Specifically, the claim recites the phrase “currently not approved”, however this term and thus the limitation “currently not approved” is a relative limitation, since it is not clear when “currently” occurs. This could be at the time of filing, the time of examination, the time of allowance or 10-years in the future since “currently” can occur any time point of time during examination or the lifetime of a patent. There is no teaching or definition in the specification to ascertain when an ingredient is “currently” not approved.

Claim 33 is indefinite since claim 33 recites “Table 1”, however the limitations of the said table should be recited in the claims. Specifically, MPEP § 2173.05(s) states, “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant' s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).

The term “currently” in claim 34 is a relative term which renders the claim indefinite. The term “currently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Specifically, the claim recites the phrase “currently not approved”, however this term and thus the limitation “currently not approved” is a relative limitation, since it is not clear when “currently” occurs. This could be at the time of filing, the time of examination, the time of allowance or 10-years in the future since “currently” can occur any time point of time during examination or the lifetime of a patent. There is no teaching or definition in the specification to ascertain when an ingredient is “currently” not approved.

The term “currently” in claim 35 is a relative term which renders the claim indefinite. The term “currently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Specifically, the claim recites the phrase “currently not approved”, however this term and thus the limitation “currently not approved” is a relative limitation, since it is not clear when “currently” occurs. This could be at the time of filing, the time of examination, the time of allowance or 10-years in the future since “currently” can occur any time point of time during examination or the lifetime of a patent. There is no teaching or definition in the specification to ascertain when an ingredient is “currently” not approved.

Claim 35 is indefinite since claim 35 recites “Table 16”, however the limitations of the said table should be recited in the claims. Specifically, MPEP § 2173.05(s) states, “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant' s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).

The term “currently” in claim 36 is a relative term which renders the claim indefinite. The term “currently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Specifically, the claim recites the phrase “currently not approved”, however this term and thus the limitation “currently not approved” is a relative limitation, since it is not clear when “currently” occurs. This could be at the time of filing, the time of examination, the time of allowance or 10-years in the future since “currently” can occur any time point of time during examination or the lifetime of a patent. There is no teaching or definition in the specification to ascertain when an ingredient is “currently” not approved.

The term “currently” in claim 37 is a relative term which renders the claim indefinite. The term “currently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Specifically, the claim recites the phrase “currently not approved”, however this term and thus the limitation “currently not approved” is a relative limitation, since it is not clear when “currently” occurs. This could be at the time of filing, the time of examination, the time of allowance or 10-years in the future since “currently” can occur any time point of time during examination or the lifetime of a patent. There is no teaching or definition in the specification to ascertain when an ingredient is “currently” not approved.

The term “currently” in claim 38 is a relative term which renders the claim indefinite. The term “currently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Specifically, the claim recites the phrase “currently not approved”, however this term and thus the limitation “currently not approved” is a relative limitation, since it is not clear when “currently” occurs. This could be at the time of filing, the time of examination, the time of allowance or 10-years in the future since “currently” can occur any time point of time during examination or the lifetime of a patent. There is no teaching or definition in the specification to ascertain when an ingredient is “currently” not approved.

Claim 38 is indefinite since claim 38 recites “Table 16”, however the limitations of the said table should be recited in the claims. Specifically, MPEP § 2173.05(s) states, “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant' s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).

The term “currently” in claim 39 is a relative term which renders the claim indefinite. The term “currently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Specifically, the claim recites the phrase “currently not approved”, however this term and thus the limitation “currently not approved” is a relative limitation, since it is not clear when “currently” occurs. This could be at the time of filing, the time of examination, the time of allowance or 10-years in the future since “currently” can occur any time point of time during examination or the lifetime of a patent. There is no teaching or definition in the specification to ascertain when an ingredient is “currently” not approved.

The term “currently” in claim 40 is a relative term which renders the claim indefinite. The term “currently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Specifically, the claim recites the phrase “currently not approved”, however this term and thus the limitation “currently not approved” is a relative limitation, since it is not clear when “currently” occurs. This could be at the time of filing, the time of examination, the time of allowance or 10-years in the future since “currently” can occur any time point of time during examination or the lifetime of a patent. There is no teaching or definition in the specification to ascertain when an ingredient is “currently” not approved.

The term “currently” in claim 41 is a relative term which renders the claim indefinite. The term “currently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Specifically, the claim recites the phrase “currently not approved”, however this term and thus the limitation “currently not approved” is a relative limitation, since it is not clear when “currently” occurs. This could be at the time of filing, the time of examination, the time of allowance or 10-years in the future since “currently” can occur any time point of time during examination or the lifetime of a patent. There is no teaching or definition in the specification to ascertain when an ingredient is “currently” not approved.

Claim 41 is indefinite since claim 41 recites “Table 16”, however the limitations of the said table should be recited in the claims. Specifically, MPEP § 2173.05(s) states, “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant' s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).

Claim 48 is indefinite since claim 48 recites “Table 14”, however the limitations of the said table should be recited in the claims. Specifically, MPEP § 2173.05(s) states, “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant' s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).

Claim 51 is indefinite since claim 51 recites “Table 14”, however the limitations of the said table should be recited in the claims. Specifically, MPEP § 2173.05(s) states, “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant' s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).

Claim 52 is indefinite since claim 52 recites “Table 1, Table 14 and Table 16”, however the limitations of the said table should be recited in the claims. Specifically, MPEP § 2173.05(s) states, “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant' s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632